McGregor, j.
This case grows out of the same state. of facts as those of Peter and Adeline Antoine against this same defendant. The three cases were consolidated for trial and were all submitted on the same evidence. The lower court rejected the plaintiff’s demand and rendered judgment for the defendant, and the plaintiff has appealed.
Eor the reasons assigned in the case of Peter Antoine v. Interurban Transportation Company, Incorporated, 140 So. 151, the judgment appealed from is affirmed, with all the costs to be paid by the plaintiff, appellant.